The appeal is from an order confirming sale under foreclosure of improvement lien certificate.
The objection to the order of confirmation is based upon the premises that the court ordered the sale to be made by the Master to the highest and best bidder for cash; that the bidder, upon the acceptancy of his bid by the Master, then and there gave the Master a check for $500.00 and later in the same day gave the Master an additional check for $9500.00, making a total of $10,000.00, the amount of the bid; and that the Master on the succeeding day cashed the two checks and thereupon made Master's Deed and reported his acts to the court for confirmation of sale; that objections were made to confirmation because the sale was not made for cash.
The transaction as outlined above substantially complied with the decree ordering the sale made for cash and the court below so properly considered it when the sale was confirmed.
There is no merit in the contentions presented on this appeal and the order appealed from is affirmed.
So ordered.
TERRELL, C.J., and THOMAS and BUFORD, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 434